Case 1:19-cv-11939-VSB Document 13 Filed 04/29/20 Page 1 of 1
    WESLEY M. MULLEN                                    MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                                          April 29, 2020

    Hon. Vernon S. Broderick
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

    VIA CM/ECF

          Re:     Dominguez v. Bury the Hatchet Holdings, LLC,
                  No. 19 CV 11939

    Your Honor,

    I represent Defendant Bury the Hatchet Holdings, LLC in this
    case.

    Pursuant to Rule I.G of the Court’s Individual Rules and
    Practices, I write to request that Defendant’s time to respond to
    the Complaint be extended by fourteen days from today, April 29,
    2020 to May 13, 2020.

    The reason for the extension is that the parties have reached a
    settlement in principle and require additional time to finalize
    definitive documentation. The ordinary pace of settlement
    progress has been slowed by the pandemic.

    The original answer date was February 15, 2020. Three prior
    requests to extend this deadline were granted. (ECF Docs. 8, 10,
    12.)

    Mr. Zeller, counsel for Plaintiff, consented to this request.

    Respectfully,



    Wesley M. Mullen

    cc:   All counsel of record (via CM/ECF and email)
          Patrick Lucas, Esq. (via email to plucas@taylorenglish.com)
          Alisa Cleek, Esq. (via email to acleek@taylorenglish.com)




                                  wmullen@mullenpc.com | (646) 632-3718
